IN THE SUPREME COURT OF IOWA
                               No. 15–1807

                            Filed May 25, 2017


STATE OF IOWA,

      Appellee,

vs.

JESUS ANGEL RAMIREZ,

      Appellant.



      Appeal from the Iowa District Court for Black Hawk County,

George L. Stigler, Judge.



      The defendant appeals his convictions following a jury trial on drug

offenses, arguing among other things that the results of a search

performed under a federal search warrant should have been suppressed.

AFFIRMED.



      David A. Cmelik of David A. Cmelik Law PLC, Hiawatha, for

appellant.



      Thomas J. Miller, Attorney General, Genevieve Reinkoester,

Assistant Attorney General, Brian Williams, County Attorney, and Brad

Walz, Assistant County Attorney, for appellee.
                                   2

MANSFIELD, Justice.

      Federal agents intercepted a package containing a hidden cache of

methamphetamine as it entered this country from Mexico.        A federal

agent then decided to make a controlled delivery of the package to its

intended recipient in Waterloo, Iowa.      He obtained from a federal

magistrate judge a federal “anticipatory” search warrant authorizing a

search to be conducted once the package reached its intended recipient.

      With assistance from local law enforcement, federal agents

proceeded with the controlled delivery. The recipient of the package was

detained and federal agents searched his apartment.      Ultimately, the

federal government decided to turn the case over to Iowa for prosecution,

and the recipient of the package was convicted in the Black Hawk

County District Court of possession of methamphetamine with intent to

deliver and drug stamp violations. See Iowa Code § 124.401(1)(b)(7); id.

§ 453B.12 (2014).

      The defendant now appeals, arguing among other things that

Iowa’s search warrant statutes do not authorize anticipatory warrants.

We agree, but hold that where the federal government conducts a search

pursuant to a valid federal search warrant for purposes of a federal

investigation, the mere fact that such a warrant would not have been

statutorily authorized in Iowa does not compel the results of the search

to be suppressed in the Iowa courts. For this reason, and because we

also find the defendant’s other claims of error to be without merit, we

affirm the defendant’s conviction and sentence.

      I. Background Facts and Proceedings.

      On May 15, 2014, a package shipped from Mexico and destined for

Waterloo arrived in this country at the FedEx hub in Memphis,

Tennessee.   It was addressed to Jessy Robles, 1013 Mulberry Street,
                                   3

Waterloo, and contained a phone number for contact purposes with a

319 area code.

      United States Customs and Border Protection (CBP) officers

opened and inspected the parcel on arrival in Memphis. They found that

it contained three heavy mirrors.      Inside the mirror frames they

discovered approximately one to two pounds of an unknown white

substance.    Upon field testing, the substance turned out to be

methamphetamine.

      A CBP officer in Memphis contacted Tyler Mower, a Homeland

Security Investigations (HSI) special agent based in Cedar Rapids. HSI is

part of the United States Department of Homeland Security and

investigates “anything that comes in or out of the country illegally.”

Mower agreed to perform a controlled delivery of the package to its

intended recipient. Accordingly, the package was forwarded by FedEx to

Mower’s office in Cedar Rapids.

      Once Agent Mower received the package, he and other HSI agents

reopened and reinspected it. The declared value of the mirrors was $90,

whereas Mower determined from FedEx that the shipping charge alone

would have been between $170 and $225. The HSI agents confirmed the

presence of the methamphetamine.

      Mower performed a records check through Waterloo police.        He

determined that an individual named Jesus Angel Ramirez, currently on

parole, had the same cell phone number listed as the contact number on

the package and lived at 1013 Mulberry Street, #2.      Additionally, the

records check revealed that Ramirez used several different aliases

including Jose Robles and Jesse Ramirez.

      Agent Mower decided that Ramirez was the intended recipient of

the package and made plans to proceed with the controlled delivery. On
                                      4

May 16, Mower applied for an anticipatory search warrant with the

United States District Court for the Northern District of Iowa.       The

application was reviewed by a federal magistrate judge in Cedar Rapids

and approved at approximately 10:21 a.m. The warrant was based on

the following condition precedent:

       CONDITION PRECEDENT FOR ANTICIPATORY SEARCH
                        WARRANT[ ]
             . . . The search warrant will be executed only upon
      satisfaction of a condition precedent described as follows:
      The parcel will be delivered to 1013 Mulberry Street,
      Apartment 2, Waterloo, Iowa, with delivery being completed
      only when accepted by a person. The package will not be left
      on the porch or outside this residence. Once delivery of the
      parcel has been accepted by a person, I believe probable
      cause exists to believe the items listed on Attachment B will
      be located in 1013 Mulberry Street, Apartment 2, and the
      condition precedent for executing the search warrant will
      have been met.
      After obtaining the search warrant, Mower and three other HSI

agents drove from Cedar Rapids to Waterloo with the package, which

they had repacked. A postal inspector also placed a transmitter inside

the package that would alert agents once the package had been opened.
In Waterloo, the HSI agents met with members of the Tri-County Drug

Enforcement Task Force, a group of state law enforcement officials, to

assist with the controlled delivery.      These members included Jason

Feaker, the lieutenant in the Waterloo police department whom Mower

had spoken with when performing the records check the previous day.

      It was determined that Nicholas Berry, a Waterloo police officer

and member of the task force, would pose as a FedEx delivery person

and make the actual delivery.        Meanwhile, the HSI agents and other

members of the Tri-County Task Force would perform surveillance.

      That afternoon, Berry walked into the apartment building and

knocked on the door of Apartment #2, the closest door to the building’s
                                     5

main entrance. A man opened the door, indicated he was expecting the

package, and confirmed to Berry that he was Robles, later identified as

the defendant, Jesus Ramirez. Ramirez accepted the package and signed

for it as “Jesse Robles” on a waybill used by Officer Berry. Berry then left

the apartment building.

      The plan had been to wait for the transmitter in the package to be

triggered. Within a few minutes, though, Ramirez was spotted exiting the

apartment, walking around to the front of the apartment, looking

around, and then returning inside. A woman was observed leaving the

apartment around the same time. Several minutes later, Ramirez again

came out of the apartment, taking a bag of trash to a dumpster. Shortly

after that, Ramirez departed from the apartment a third time and began

walking toward downtown Waterloo.

      Two HSI agents followed Ramirez and detained him. Ramirez was

later placed under arrest and Mirandized.      When questioned, Ramirez

denied knowing anything about the package even when confronted with

the facts that he had signed for it and his name and phone number were

listed on the package.

      Once Ramirez had been detained, Mower decided to execute the

warrant. Task Force members had been assigned to do the initial entry.

They approached the apartment, announced their presence, and forced

their way in. They found the apartment empty and the package sitting

on a bed, unopened.       After the Task Force members had secured the

residence, HSI agents conducted the search pursuant to the warrant.

HSI agents seized various documents connecting Jose Robles and Jesus

Ramirez to the 1013 Mulberry, Apartment #2 residence.           One of the

documents also showed Ramirez as having the same 319 area code

number contained on the FedEx package.
                                              6

          Other than the package itself, HSI took the items seized pursuant

to the warrant into its custody.                  HSI allowed the package and its

contents to be turned over to the Task Force so testing could be

performed by the Iowa Division of Criminal Investigation.                  Almost one

kilogram of methamphetamine was eventually recovered from inside the

mirror frames.

          At some point, the United States Attorney’s Office decided to let the

State of Iowa prosecute the case. On May 27, a trial information was

filed in the Black Hawk County District Court charging Ramirez with

possession of methamphetamine with intent to deliver, a class “B” felony

in violation of Iowa Code section 124.401(1)(b)(7), and drug tax stamp

violation, a class “D” felony in violation of Iowa Code section 453B.12.

Because Ramirez had prior convictions for possession with intent to

deliver     methamphetamine            and    marijuana,     his   sentence    on    the

methamphetamine charge was subject to enhancement. See Iowa Code

§ 124.411(1). Ramirez pled not guilty and filed a written arraignment on

June 6.

          Ramirez filed a motion to suppress, claiming the initial search of

the package and the validity and execution of the search warrant violated

his rights under the United States and Iowa Constitutions as well as

Iowa Code chapter 808. 1 Following an evidentiary hearing, the district

court denied the motion to suppress. After a change of counsel, Ramirez

then filed a motion for reconsideration of the suppression ruling. In that

motion, he claimed that an anticipatory warrant, like the one issued to

Agent Mower in this case, was invalid under Iowa Code chapter 808 and


          1The   issues raised by Ramirez in this motion to suppress were not advanced on
appeal.
                                     7

therefore suppression was required. See State v. Gillespie, 530 N.W.2d
446, 449 (Iowa 1995). The court disagreed, concluding:

      Defendant’s Application for Reconsideration is premised
      upon case law stating quite clearly that Iowa does not permit
      anticipatory search warrants. The search warrant herein
      was issued to a federal law enforcement agent by a federal
      judge and executed by federal agents with the assistance of
      Iowa law enforcement. None of the cases cited by the
      defense would mean, to the court’s observation, that Iowa’s
      prohibition[] on anticipatory search warrants would apply in
      this case.

On May 22, 2015, Ramirez waived in writing his right to a speedy trial

within one year of arraignment. See Iowa R. Crim. P. 2.33(2)(c).

      Ramirez’s case proceeded to trial in September.     During Berry’s

testimony, the State offered as an exhibit the audio recording of the

conversation that had occurred between Berry and Ramirez during the

controlled delivery. Ramirez objected that portions of the recording had

been deleted or altered, a contention disputed by the State. The court

overruled the objection and admitted the recording. The recording was

then played for the jury.

      At the conclusion of Berry’s testimony, Ramirez clarified his

objection outside the presence of the jury:

      The copy of the audiotape that I had received contained a lot
      of what was on that recording. However, the recording that I
      received from the police department, although it says it’s a
      certified copy, does not have those last 15 or 20 seconds of
      the conversation between Investigator Berry and other
      members of the people that were conducting surveillance
      with regards to the property.

            Specifically, when one of the persons on the radio
      indicated they saw a woman in white leaving the apartment,
      that was not included in the copy of the audiotape that we
      had received.

In other words, Ramirez’s concern was that the version played for the

jury included an additional fifteen or twenty seconds at the end that had
                                            8

not appeared on the version that Ramirez received in discovery—

although this material related to subsequent surveillance discussion

among the law enforcement agents, not to the actual controlled delivery.

       Although the court agreed Ramirez should have been provided the

full audio recording, it found that nothing in the additional material at

the end would either exonerate or inculpate Ramirez, nor would its

contents have come as a surprise to him.                The court emphasized that

Ramirez had received a complete copy of the actual conversation between

himself and Officer Berry, which it described as “the critical situation.”

       Later in the trial, a CD of photographs taken by HSI agent Stephen

Allen was admitted into evidence without objection.                  The photographs

depicted the package both as it arrived to the HSI office in Cedar Rapids

and later as it appeared in the apartment when the search warrant was

executed.

       After Allen finished testifying, Ramirez’s counsel informed the

court that out of the approximately twenty or twenty-five photographs

contained on the disk, and shown to the jury, Ramirez had received only

three of them on the zip file emailed to his counsel as part of the

prosecution’s pretrial disclosures. Ramirez claimed that his inability to

review the remaining photographs before trial had put him at a

disadvantage and moved for a mistrial.                 The trial court declined to

declare a mistrial, again similarly acknowledging that while Ramirez

should have received all the photographs, he could not demonstrate any

resulting prejudice. 2



       2The    State maintained that whether or not the photographs were missing from
the zip file, they would have been available for review at the prosecutor’s office pursuant
to the county attorney’s open-file policy in criminal cases.
                                     9

      At the close of the State’s evidence, Ramirez moved for judgment of

acquittal. The court denied the motion. The case was submitted to the

jury, which found Ramirez guilty on both charges.

      Following the trial, Ramirez filed a motion in arrest of judgment

and a motion for a new trial. The trial court denied the motions prior to

sentencing.   The court imposed a fifty-year indeterminate sentence on

the possession with intent to deliver methamphetamine offense and a

five-year indeterminate sentence on the drug tax stamp violation, with

the sentences to run consecutive to one another.

      Ramirez appealed, raising four issues: (1) whether his trial counsel

had been ineffective for failing to move to dismiss the trial information

following a one-year speedy trial information, (2) whether the evidence

was sufficient to sustain his conviction, (3) whether his motion to

suppress should have been granted because Iowa law does not authorize

anticipatory warrants, and (4) whether the district court abused its

discretion in his denying his motions for mistrial and for a new trial. We

retained the appeal.

      II. Standard of Review.

      Because Ramirez’s speedy trial claim is raised in the context of an

ineffective-assistance-of-counsel claim, our review is de novo.        In re

Detention of Blaise, 830 N.W.2d 310, 315 (Iowa 2013).         Sufficiency of

evidence claims are reviewed for correction of errors at law, and we will

uphold a verdict if substantial evidence supports it. State v. Reed, 875
N.W.2d 693, 704 (Iowa 2016).       “Evidence is considered substantial if,

when viewed in the light most favorable to the State, it can convince a

rational jury that the defendant is guilty beyond a reasonable doubt.” Id.

at 704–05 (quoting State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014)).

We review a district court’s denial of a mistrial based on late disclosure of
                                    10

evidence for abuse of discretion.   State v. Piper, 663 N.W.2d 894, 901

(Iowa 2003), overruled on other grounds by State v. Hanes, 790 N.W.2d
545, 551 (Iowa 2010).

      Ramirez argues that the anticipatory federal search warrant in this

case would not have been authorized under Iowa search warrant

statutes. In Ramirez’s view, use of evidence obtained from a warrant that

did not meet state statutory standards resulted in a constitutional

violation.   Ramirez thus urges we should review the matter de novo

whereas the State argues we should review for correction of errors at law.

Compare State v. Breuer, 808 N.W.2d 195, 197 (Iowa 2012) (reviewing de

novo a constitutional challenge to a search conducted pursuant to

warrant), with State v. Beckett, 532 N.W.2d 751, 753 (Iowa 1995)

(reviewing for correction of errors at law when the defendant “challenges

only the statutory sufficiency of the warrant and not its constitutional

validity”). Because it does not affect our decision, we accept Ramirez’s

position for purposes of this appeal and perform a de novo review.

      III. Analysis.

      A. Other Issues.      To begin, we will address Ramirez’s other

issues.   We will then turn to the search-and-seizure question that we

think represents the heart of this appeal.

      We do not find that Ramirez’s trial counsel was ineffective in

allowing him to sign a waiver of the one-year speedy trial deadline on

May 22, 2015.     At that time, a year had not passed since Ramirez’s

“initial arraignment pursuant to rule 2.8.” Iowa R. Crim. P. 2.33(2)(c).

Although the waiver referred to “initial appearance,” the relevant date for

purposes of this rule is the initial arraignment on the trial information,

which occurred on June 6, 2014.       See State v. Hempton, 310 N.W.2d
11

206, 207–08 (Iowa 1981) (finding that the one-year period starts with

arraignment). Less than a year had elapsed.

      We also find sufficient evidence to sustain Ramirez’s convictions.

The package, which contained a large quantity of methamphetamine,

was addressed personally to Ramirez at his address. It also listed his cell

phone number.     Ramirez accepted and signed for the package while

acknowledging that he was expecting a delivery. Ramirez then surveyed

the scene around his apartment, seemingly to make sure he wasn’t being

watched by anyone.      When Ramirez was arrested, he falsely denied

knowing anything about the package. A reasonable jury could find that

Ramirez possessed the methamphetamine with intent to deliver it.

      Nor do we conclude that the district court abused its discretion in

denying a mistrial or a new trial based on deficiencies in the State’s

pretrial disclosures. The missing fifteen to twenty seconds of audiotape

on the copy produced to Ramirez’s counsel did not concern the delivery

itself and were not consequential.       Any failure to produce certain

photographs of the package did not prejudice Ramirez either.            As

Ramirez’s own counsel acknowledged, “[A] lot of these photographs are

fairly routine in nature and describe mostly what was being testified to

previously.” The essential facts were undisputed: methamphetamine had

been packed inside metal mirror frames in Mexico, a package was

addressed to Ramirez and sent via FedEx, Ramirez took delivery of the

package but had not opened it at the time of his arrest.

      B. The Search of the Apartment. This brings us to the central

issue in the case, whether the district court should have granted

Ramirez’s motion to suppress the results of a search conducted pursuant

to a federal warrant where the warrant was valid under federal law but

would not have been valid under state law.
                                       12

       The warrant here was an anticipatory search warrant—that is, “a

warrant based upon an affidavit showing probable cause that at some

future time (but not presently) certain evidence of crime will be located at

a specified place.” United States v. Grubbs, 547 U.S. 90, 94, 126 S. Ct.
1494, 1498 (2006) (quoting 2 Wayne R. LaFave, Search and Seizure: A

Treatise on the Fourth Amendment § 3.7(c), at 398 (4th ed. 2004)). “Most

anticipatory   warrants   subject   their   execution    to   some   condition

precedent other than the mere passage of time—a so-called ‘triggering

condition.’ ” Id. In this case, the triggering condition was “[o]nce delivery

of the parcel has been accepted by a person”—i.e., Ramirez.

       In Grubbs, the United States Supreme Court held unanimously

that   anticipatory   warrants   are    constitutional   under    the   Fourth

Amendment.      Id. at 95–97, 126 S. Ct. at 1499–1500.           As the Court

explained,
       Because the probable-cause requirement looks to whether
       evidence will be found when the search is conducted, all
       warrants are, in a sense, “anticipatory.” In the typical case
       where the police seek permission to search a house for an
       item they believe is already located there, the magistrate’s
       determination that there is probable cause for the search
       amounts to a prediction that the item will still be there when
       the warrant is executed. . . .
              Anticipatory warrants are, therefore, no different in
       principle from ordinary warrants.        They require the
       magistrate to determine (1) that it is now probable that
       (2) contraband, evidence of a crime, or a fugitive will be on
       the described premises (3) when the warrant is executed.

Id. at 95–96, 126 S. Ct. at 1499–1500.

       The Court emphasized there is one wrinkle with anticipatory

warrants:

       It should be noted, however, that where the anticipatory
       warrant places a condition (other than the mere passage of
       time) upon its execution, the first of these determinations
       goes not merely to what will probably be found if the
       condition is met. (If that were the extent of the probability
                                    13
      determination, an anticipatory warrant could be issued for
      every house in the country, authorizing search and seizure if
      contraband should be delivered—though for any single
      location there is no likelihood that contraband will be
      delivered.)    Rather, the probability determination for a
      conditioned anticipatory warrant looks also to the likelihood
      that the condition will occur, and thus that a proper object
      of seizure will be on the described premises. In other words,
      for a conditioned anticipatory warrant to comply with the
      Fourth Amendment’s requirement of probable cause, two
      prerequisites of probability must be satisfied. It must be
      true not only that if the triggering condition occurs “there is
      a fair probability that contraband or evidence of a crime will
      be found in a particular place,” but also that there is
      probable cause to believe the triggering condition will occur.
      The supporting affidavit must provide the magistrate with
      sufficient information to evaluate both aspects of the
      probable-cause determination.

Id. at 96–97, 126 S. Ct. at 1500 (citation omitted) (quoting Illinois v.

Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)). In Grubbs, the

Court found that both prongs of probable cause were satisfied. Id. at 97,

126 S. Ct. at 1500. The occurrence of the triggering condition “would

plainly establish probable cause for the search,” and “the affidavit

established probable cause to believe the triggering condition would be

satisfied.” Id.

      Here, too, both elements were met. The affidavit explained that the

package containing hidden methamphetamine had been intercepted en

route from Mexico to Jessy Robles a/k/a Jesus Ramirez, with the

package bearing both Ramirez’s address and his phone number.            In

addition, once the triggering condition—i.e., acceptance of the parcel by a

person at this address—took place, there clearly would be probable

cause for a search. Thus, there is no dispute that the warrant was a

valid federal warrant. In fact, the LaFave treatise observes, “The most

typical situation arises when customs agents, upon inspection of

international mail coming into the United States, determine that there

are drugs concealed in a particular piece of mail”—exactly what occurred
                                    14

here. 2 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth

Amendment § 3.7(c), at 497–98 (5th ed. 2012) [hereinafter LaFave].

LaFave adds, “If it is believed desirable that whenever possible the police

should obtain advance judicial approval before making a search of

private premises, then there is good reason to uphold the anticipatory

warrant procedure.” Id. at 499.

      However, we have held that Iowa Code sections 808.3 and 808.4 do

not authorize anticipatory warrants in Iowa. See Gillespie, 530 N.W.2d

at 448–50. In Gillespie, a cooperating informant told law enforcement he

had purchased cocaine from the defendant. Id. at 447. Law enforcement

and an assistant county attorney went to a Polk County district judge

and obtained an anticipatory warrant to search both the defendant’s

residence and another location where the cocaine sales to the informant

had allegedly occurred. Id. According to the warrant, probable cause

would be established and the searches could occur once the informant

had made a controlled buy from the defendant and returned to the

agents either with cocaine or a substance that appeared to be cocaine.

Id.

      We reversed the defendant’s conviction. Id. at 450. We concluded

“our search warrant statutes do not allow [anticipatory] warrants

because the statutes do not refer to future events. Id. at 448. We quoted

the first sentence of Iowa Code section 808.3, emphasizing the second

half of the sentence:

            A person may make application for the issuance of a
      search warrant by submitting before a magistrate a written
      application, supported by the person’s oath or affirmation,
      which includes facts, information, and circumstances tending
      to establish sufficient grounds for granting the application,
      and probable cause for believing that the grounds exist.
                                           15

Id. (quoting Iowa Code § 808.3 (1991)). We also quoted part of the first

sentence of Iowa Code section 808.4, emphasizing the initial words:

“Upon a finding of probable cause for grounds to issue a search warrant,

the magistrate shall issue a warrant . . . .”              Id. (quoting Iowa Code

§ 808.4). We then reasoned, “[T]he language ‘probable cause for believing

that the grounds exist’ in section 808.3 suggests that probable cause

must exist at the time the warrant is issued and not at some future

time.” Id. Similarly, we found, “The language ‘facts, information, and

circumstances’ for probable cause in section 808.3 also supports our

conclusion because the language suggests matters that are in existence.”

Id.   In sum, we concluded that “sections 808.3 and 808.4 do not

contemplate future acts or events as constituting probable cause.” Id. 3

       Although the warrant in this case was issued by a federal court at

the request of federal authorities, Ramirez warns of a “reverse silver

platter” problem.          As Ramirez explains, state search-and-seizure

protections could be intentionally circumvented by prearranging for a

federal search, then using the results of the federal search in state court.

We do not question the legitimacy of this concern, but it does not arise in

the present case.




       3A  handful of other state courts have found a lack of statutory authority in their
jurisdictions for anticipatory warrants. See, e.g., Ex Parte Oswalt, 686 So. 2d 368, 373–
74 (Ala. 1996) (per curiam); People v. Poirez, 904 P.2d 880, 883 (Colo. 1995) (en banc);
Kostelec v. State, 703 A.2d 160, 165 (Md. 1997); Dodson v. State, 150 P.3d 1054, 1057–
58 (Okla. Crim. App. 2006). We are not aware of any state supreme court declaring
such warrants to be per se unconstitutional. See State v. Moran, 791 So. 2d 1065,
1068, 1071 (Ala. Crim. App. 2001) (finding an anticipatory warrant valid in Alabama
following amendment of the rule at issue in Oswalt); State v. Curtis, ___ P.3d ___, ___,
2017 WL 2061691, at *9 (Haw. May 15, 2017) (upholding an anticipatory warrant
against a challenge under the Hawaii Constitution); Dodson, 150 P.3d at 1056 (rejecting
a challenge under the Oklahoma Constitution to anticipatory warrants).
                                          16

       The record is devoid of any suggestion that any party was trying to

circumvent Iowa search and seizure law. This case began as a federal

investigation when CPB officers in Memphis found methamphetamine

hidden in an international shipment.                 It continued as a federal

investigation when HSI officers took over the matter in Cedar Rapids and

obtained the warrant from a federal magistrate judge.                 An HSI officer

(Mower) then led the joint federal–state team that carried out the

controlled delivery and the execution of the search warrant. Although

state officials were recruited to work on the matter, an HSI officer made

the decision to enter the premises, and HSI officers actually conducted

the search itself.

       It is true that the case was ultimately turned over for state

prosecution.      But there is no indication in the record that such a

determination had been made before the search warrant was obtained

and the search was carried out. Nor does the record suggest there would

have been any obstacle to a federal prosecution of Ramirez. 4

       4Inclosing argument, Ramirez’s trial counsel tried to suggest that the jury could
draw an inference from the decision by the federal government to let the State prosecute
the case:
       Who did all of the leg work in this case? It was the agents from the
       Department of Homeland Security. They’re the ones that followed up
       with Fed Ex to determine whether the address on the return address was
       the actual address or not. It was a real address and not a fake address,
       as the agent had testified to, that oftentimes most of those packages have
       a fake address, but this one actually had a real address.
               They’re the ones that did the search of the apartment. They’re
       the ones that took the photos of the apartment. They’re the ones that
       looked through the trash. They’re the ones that followed up with the
       documents that were found at the scene to determine whether or not
       those had any additional evidentiary value. Then the question to you
       would be why then didn’t they keep this case? Why did they let it go to
       the state system?
Noteworthy here is trial counsel’s acknowledgment that the search was, in all these
respects, a federal search.
                                    17

      In State v. Davis, 679 N.W.2d 651 (Iowa 2004), we confronted a

related issue. In that case, the defendant who lived on the Missouri side

of the Iowa–Missouri border was suspected of committing acts of

vandalism in Wayne County on the Iowa side. Id. at 654. The Wayne

County sheriff met with a Missouri prosecutor who prepared two

successive warrant applications. Id. at 654–55. The sheriff presented

both applications to a Missouri judge who then issued the warrants. Id.

at 655.   Both Missouri and Iowa law enforcement participated in the

ensuing searches, which netted evidence of the defendant’s involvement

in vandalism. Id.

      Later, the Wayne County District Court granted the defendant’s

motion to suppress. Id. It concluded the results of the searches could

not be used in an Iowa case because the searches did not comply with

law of the jurisdiction where they were performed.      Id.   In particular,

Missouri law did not permit warrant applications to be verified by an out-

of-state law enforcement official and, although they could be verified by

the local prosecutor, in this instance the prosecutor was not under oath

when he signed them. Id. The court further reasoned that Iowa does not

recognize a good-faith exception to the exclusionary rule for warrants

subsequently determined to be defective. Id.

      On the State’s appeal, we reversed. Id. at 658–59. We pointed out

that while Iowa had rejected the good-faith exception to the exclusionary

rule, Missouri had adopted it. Id. at 659. Thus, a Missouri court would

have allowed the evidence from the two searches to be used if the case

had been pending in Missouri. See id. We concluded,

      We see no reason to give greater protection to the integrity of
      the Missouri statutes than the Missouri courts do under
      similar circumstances. For these reasons, we believe that
      the good faith exception as recognized by the Missouri courts
                                    18
        applies to the Missouri searches, and the district court
        should have overruled defendant’s motion to suppress.

Id.

        This case presents a similar conceptual question: Should Iowa

invalidate a search that would not have been invalidated under the law of

the jurisdiction pursuant to which it was conducted? As in Davis, we

conclude Iowa should not invalidate the search. In some respects, Davis

was a harder case.      There the Missouri search was unlawful under

Missouri law, but we relied on a Missouri good-faith warrant exception
even though Iowa refuses to recognize the same exception.         Here, by

contrast, the search was lawful under federal law. Moreover, in Davis,

unlike in the present case, the investigation was being led by Iowa law

enforcement—yet we held they were not bound by Iowa’s exclusionary

rule.

        Courts in a number of states have concluded that evidence lawfully

obtained by federal officials, under a federal investigation meeting federal

standards, may be used in a subsequent state prosecution even though

state law would not have permitted the same type of search. See Morales

v. State, 407 So. 2d 321, 329 (Fla. Dist. Ct. App. 1981); People v. Fidler,

391 N.E.2d 210, 211 (Ill. App. Ct. 1979); Basham v. Commonwealth, 675
S.W.2d 376, 379 (Ky. 1984); Commonwealth v. Brown, 925 N.E.2d 845,

849–51 (Mass. 2010); State v. Mollica, 554 A.2d 1315, 1327–28 (N.J.

1989); State v. Toone, 823 S.W.2d 744, 747 (Texas Ct. App. 1992); King v.

State, 746 S.W.2d 515, 519 (Tex. Ct. App. 1988); State v. Coburn, 683
A.2d 1343, 1347 (Vt. 1996); State v. Dreibelbis, 511 A.2d 307, 308 (Vt.

1986); State v. Bradley, 719 P.2d 546, 549 (Wash. 1986) (en banc); State

v. Gwinner, 796 P.2d 728, 731–32 (Wash. Ct. App. 1990); see also People

v. Blair, 602 P.2d 738, 747–48 (Cal. 1979) (en banc) (finding evidence
                                            19

admissible that had “been legally seized under federal law and under the

law of Pennsylvania, [even though] the seizure would have violated article

I, section 13, of the California Constitution if it had occurred in this

state”).

       One frequently cited decision is Mollica. See 1 LaFave § 1.5(c), at

239 (stating that the approach in Mollica “makes good sense”).                        In

Mollica, the Federal Bureau of Investigation (FBI) received information

that the defendants were operating an illegal bookmaking enterprise in

Atlantic City. 554 A.2d at 1318.              The FBI then “initiated its own

independent investigation” based on this information. Id. at 1319. The

FBI obtained telephone records from a hotel in Atlantic City, out of which

the operation was allegedly run, without a warrant. Id. Later, the FBI

turned     over    all   information       from        the   investigation,   “including

[information] reflected in the telephone toll records,” to state law

enforcement.      Id.    “Based on this evidence, and its own independent

confirmation of the fact that [the defendants] were again occupying

rooms at [the hotel], the State Police obtained warrants to search these

rooms.” Id. State police discovered evidence of illegal bookmaking as a

result of the search and charged the defendants with state-law crimes.

Id.

       The trial court originally ruled that hotel phone records related to

an occupant’s use of a hotel room “were protected under the State

Constitution from unreasonable searches and seizures.” Id. On appeal,

the supreme court agreed, noting that “the seizure of these telephone

records    is   critically    vulnerable     to    a    challenge   under     the   State

Constitution.”     Id. at 1323.         However, that issue was obviated by the

court’s    conclusion        on   its    next     issue,     “namely,   whether     state

constitutional      protections         against        unreasonable      search      and
                                     20

seizure . . . encompass the conduct of federal officers.” Id. at 1319. The

court noted, “Because federal officers necessarily act in the various

states, but in the exercise of federal jurisdictional power, pursuant to

federal authority and in accordance with federal standards, state courts

treat such officers as officers from another jurisdiction.” Id. at 1327.

      Other opinions track the reasoning of Mollica.       In Gwinner, the

Washington Court of Appeals concluded that evidence lawfully obtained

by federal officials could be admitted in state criminal proceedings “even

when evidence obtained in a similar manner by state officers would

violate state constitutional strictures.” 796 P.2d at 729.    In Gwinner,

state police received information implicating the defendant, which they

relayed to a federal task force at an airport. Id. The defendant and his

truck were seized and cocaine was found in the truck. Id.

      On appeal, the court observed that “the forfeiture in this case was

justified under federal law.” Id. at 730. The court noted, however, that

“we would probably reach a different result” under the Washington

Constitution. Id. The question, then, became “whether federal officers

acting under the belief that they are enforcing 21 U.S.C. § 881 must

conform their actions to the requirements of state constitutional law.”

Id. at 731.

      In refusing to suppress the evidence, the court noted that the

federal officials were not acting under color of state law and were not

merely acting on behalf of the state police. See id. at 731–32. The court

therefore found that suppressing the evidence “would not advance any

legitimate state interests in protecting the privacy rights of citizens

under” the Washington Constitution, nor would it “deter our state

officers from unlawful conduct, since we are not examining the conduct

of state officers.” Id. at 732.
                                    21

      Likewise, in Fidler, the Illinois Appellate Court found that evidence

lawfully obtained by federal officers was admissible in a state court

proceeding although the search would not have been permitted under an

Illinois statute. 391 N.E.2d at 211. In Fidler, federal employees tapped

the phone of an informant and, with the consent of that informant,

recorded a phone conversation with the defendant. Id. at 210. Based on

information from this wiretap, a United States postal inspector then

obtained a search warrant from a federal magistrate for the defendant’s

home. Id. at 211. Federal officers searched the house while state law

enforcement officials stood outside the residence “[f]or security.”     Id.

Thereafter, the federal officers found controlled substances, for which the

defendant was prosecuted in state court. Id.

      On appeal from a denial of the defendant’s motion to suppress, the

court noted it was “undisputed that the wiretap was lawful under [federal

law] . . . and that the procedure employed did not violate the fourth

amendment.” Id. at 210–11. The court also observed it was “clear that

the postal authorities did not comply with the requirements” of a similar

Illinois statute authorizing wiretapping.   Id. at 211.   The court then

reasoned,

      It has been held that a failure by the police and State’s
      attorney to follow the procedures of the [Illinois] statute,
      taints any evidence obtained [as] a result of the
      eavesdropping, regardless of whether the procedure
      employed violated the defendant’s fourth amendment rights
      or not. People v. Porcelli (1974), 25 Ill.App.3d 145, 323
N.E.2d 1.

             The difference between this case and Porcelli is that in
      this case the eavesdropping was conducted entirely by
      federal officers who complied with the applicable federal
      statute, and acted pursuant to an investigation of a violation
      of federal law.

            The purpose of the exclusionary rule is to deter law
      enforcement officers from violating the constitutional rights
                                     22
      of citizens by removing the incentive for disregarding such
      rights. The suppression order in this case did not serve this
      end, however, since the actions of the federal postal
      authorities, pursuing a wholly federal investigation, were
      entirely lawful, and the record contains no hint of collusion
      between federal and state authorities seeking to avoid the
      limitations of the Illinois Eavesdropping Statute. The only
      result of the entry of the suppression order in this case is
      that it prevents highly probative evidence from being
      available to the finder of fact in a criminal trial. In our view,
      the order constituted an unwarranted extension of the
      exclusionary rule and must therefore be reversed.

Id. (citation omitted).   This reasoning has since been approved by the

Illinois Supreme Court. See People v. Coleman, 882 N.E.2d 1025, 1032

(Ill. 2008) (“We reaffirm the rule from our appellate court that electronic

surveillance evidence gathered pursuant to federal law, but in violation of

the eavesdropping statute, is not inadmissible absent evidence of

collusion between federal and state agents to avoid the requirements of

state law.”).

      In King, a decision that predated Mollica, the Texas Court of

Appeals rejected the defendant’s argument that evidence must be

suppressed when Federal Alcohol, Tobacco and Firearms (ATF) agents

were issued two successive search warrants for the same property, a

practice prohibited by state court rule.    See 746 S.W.2d at 519.        The

court explained,

            In this case the federal searches made pursuant to
      federal warrants were lawful when conducted, and the
      evidence seized would have been readily admissible in
      federal courts. This Court concludes that no deterrent effect
      is gained by excluding from a state court proceeding
      evidence rightly seized under federal law. Since we hold that
      the evidence lawfully seized under the second federal
      warrant was admissible in the state court, we overrule
      appellant's third point of error.

Id.   In Toone, the Texas Court of Appeals later reasoned that “the

application of our state constitution to the officers of another jurisdiction
                                     23

would disserve the principles of federalism and comity without properly

advancing legitimate state interests.” 823 S.W.2d at 748.      The court

therefore held that “evidence lawfully obtained by federal officers acting

under a valid federal search warrant is admissible in state criminal

proceedings.” Id.

      A recent case on point is Brown, 925 N.E.2d at 845. There, the

question arose “whether an audio–video tape recording of the defendant’s

conversation in the home of a cooperating witness was properly admitted

in evidence at . . . trial, where it was the product of a Federal

investigation    in   which   Massachusetts   law   enforcement   personnel

participated.”    Id. at 847.   The Massachusetts Constitution prohibits

warrantless wiretaps in private homes. Id. at 850. The Massachusetts

Supreme Judicial Court took note of the trial judge’s findings that the

United States Drug Enforcement Agency had initiated and led the

investigation, assisted by members of local law enforcement.       Id.   The

court therefore concluded that suppression of the recording was not

warranted. Id. It elaborated that

      [o]ne of the purposes justifying [application of the
      exclusionary rule] is the deterrence of police conduct that
      unlawfully intrudes on the rights of privacy and security
      guaranteed our citizens under art. 14, through the
      preclusion of the fruits of that conduct. Another is the
      protection of judicial integrity through the dissociation of the
      courts from unlawful conduct. Where those purposes are
      not furthered, rigid adherence to a rule of exclusion can only
      frustrate the public interest in the admission of evidence of
      criminal activity. In the present case, there is no unlawful
      conduct to deter. The recordings were made in a federally
      run investigation in accordance with Federal law, and fell
      properly within the exemption for the conduct of Federal
      investigations under State law. To the extent that the
      conduct of State officials is the object of deterrence, our
      rulings excluding similar evidence obtained through
      investigations that are essentially State investigations
      operating under a Federal moniker are sufficient. Judicial
      integrity, in turn, is hardly threatened when evidence
                                     24
      properly obtained under Federal law, in a federally run
      investigation, is admitted as evidence in State courts. To
      apply the exclusionary rule in these circumstances as the
      defendant urges would plainly frustrate the public interest
      disproportionately to any incremental protection it might
      afford.

Id. at 851 (citations omitted).

      We find the reasoning in the foregoing cases persuasive. When a

bona fide federal investigation leads to a valid federal search, but the

evidence is later turned over to state authorities for a state prosecution,

we do not believe deterrence or judicial integrity necessarily require a

reexamination of the search under standards that hypothetically would

have prevailed if the search had been performed by state authorities.

      It is true that a few state jurisdictions have declined to allow

evidence seized in a warrantless federal search to be admitted in a state

proceeding where the search would have violated the state constitution.

See State v. Torres, 262 P.3d 1006, 1021 (Haw. 2011); State v. Cardenas-

Alvarez, 25 P.3d 225, 233 (N.M. 2001); People v. Griminger, 524 N.E.2d
409, 412 (N.Y. 1988).      Yet the present case is different.      Although

Ramirez raises article I, section 8 of the Iowa Constitution in his briefing,

he does not claim that the search itself would have violated the Iowa

Constitution.    Rather, he maintains only that Iowa statutes do not

authorize this type of search and, therefore, it would violate the Iowa

Constitution to admit the results of the search in an Iowa court.        We
disagree with that broad proposition.

      Here a valid search warrant was issued by a federal magistrate

judge to federal officers conducting a federal investigation. Cf. State v.

Kern, 831 N.W.2d 149, 164 (Iowa 2013) (noting that warrantless invasion

of the home was the “chief evil” that article I, section 8 sought to

address). Although state officers were later enlisted to help, this was not
                                     25

an attempt to bypass the requirements of Iowa law. Cf. State v. Brown,

890 N.W.2d 315, 327 (Iowa 2017) (holding that warrantless searches

performed by an off-duty police officer were motivated by a “legitimate”

private interest, were therefore not covered by article I, section 8, and

could be used in a state-court prosecution). While Iowa law would not

have authorized the type of warrant issued, no argument is raised that

the search—if statutorily authorized—would have violated the Iowa

Constitution.    Cf. State v. Cline, 617 N.W.2d 277, 293 (Iowa 2000)

(declining to adopt a good-faith exception to the exclusionary rule for

unconstitutional searches because “[t]o do so would elevate the goals of

law enforcement above our citizens’ constitutional rights”), abrogated on

other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001).

        Under this combination of circumstances, we cannot say that the

admission of the results of the May 16, 2015 search either rewarded

unlawful police conduct or undermined the integrity of our courts.

Rather, it accorded a proper recognition to the bona fide actions of the

federal government pursuant to that government’s lawful authority,

including the official acts of a federal magistrate judge.

        IV. Conclusion.

        For the foregoing reasons, we affirm Ramirez’s conviction and

sentence.

        AFFIRMED.

        Cady, C.J., and Waterman and Zager, JJ., join this opinion.

Wiggins, J., files a dissenting opinion in which Hecht and Appel, JJ.,

join.
                                      26

                                               #15–1807, State v. Ramirez

WIGGINS, Justice (dissenting).

      I respectfully dissent.   The court should have suppressed the

evidence obtained in Iowa for use in an Iowa court.

       The majority bases its opinion on cases that subscribe to the

reverse silver-platter doctrine. The majority finds these cases persuasive.

However, in finding these cases persuasive, the majority fails to examine

the underpinnings of the silver-platter doctrine as originally established

and abandoned by the federal courts. The majority also fails to reconcile

its position with the reasons why we apply the exclusionary rule in Iowa.

In Iowa, we should not decide an issue by color matching the facts from

other jurisdictions.   Rather, we should look behind the facts of those

cases and determine if the reasoning of those cases comport with our

Iowa precedent.

       I start my analysis by examining the silver-platter doctrine and

federal jurisprudence. The silver-platter doctrine describes the situation

in which federal courts admit evidence in federal court seized as a result

of an unreasonable search and seizure by state officers. Elkins v. United

States, 364 U.S. 206, 208, 80 S. Ct. 1437, 1439 (1960).         In the past,

federal courts accepted the doctrine and admitted the evidence in federal

court. See Weeks v. United States, 232 U.S. 383, 398, 34 S. Ct. 341, 346

(1914). In Elkins, the United States Supreme Court rejected the silver-

platter doctrine. Elkins, 364 U.S. at 208, 80 S. Ct. at 1439.

       In rejecting the silver-platter doctrine, the Court sought to

preserve the judicial integrity of the federal court system. Id. at 222, 80

S. Ct. at 1447. As the Court noted,

      There it was held that “a conviction resting on evidence
      secured through such a flagrant disregard of the procedure
      which Congress has commanded cannot be allowed to stand
                                     27
      without making the courts themselves accomplices in willful
      disobedience of law.” Even less should the federal courts be
      accomplices in the willful disobedience of a Constitution they
      are sworn to uphold.

Id. at 223, 80 S. Ct. at 1447 (quoting McNabb v. United States, 318 U.S.
332, 345, 63 S. Ct. 608, 615 (1943)). As I explain in this dissent, Iowa

precedent supports the same proposition—Iowa courts should not be
accomplices in violations of state law.

       The reverse silver-platter doctrine refers to a situation in which

state courts admit evidence obtained by federal officers in a manner that

does not violate federal law, but violates state law or the state

constitution. At least three other states have refused to adopt the reverse

silver-platter doctrine. State v. Torres, 262 P.3d 1006, 1020 (Haw. 2011);

State v. Cardenas-Alvarez, 25 P.3d 225, 233 (N.M. 2001); People v.

Griminger, 524 N.E.2d 409, 412 (N.Y. 1988). New York and New Mexico

courts rely on the principle espoused in Elkins to reject the reverse silver-

platter doctrine. Citing Elkins, the Court of Appeals of New York stated,

“Since defendant has been tried for crimes defined by the State’s Penal

Law, we can discern no reason why he should not also be afforded the

benefit of our State’s search and seizure protections.”      Griminger, 524
N.E.2d at 412. The New Mexico Supreme Court stated its rationale as

follows: “Although we do not claim the authority to constrain the

activities of federal agents, we do possess the authority—and indeed the

duty—to insulate our courts from evidence seized in contravention of our

state’s constitution.” Cardenas-Alvarez, 25 P.3d at 233.

       If I were to color match the facts, I might make the statement that

I find the New York and New Mexico courts more persuasive. However,

that is not what courts do. Our obligation is to look behind the facts and

determine if the reasoning of the cases from other jurisdictions is
                                           28

consistent with Iowa precedent.           The fact that other state court cases

adopt a position is not determinative of Iowa law. State v. Halstead, 791
N.W.2d 805, 811 (Iowa 2010).            When deciding Iowa law questions, we

determine the persuasiveness of other authorities by the quality of the

analysis. Id. I believe the exclusionary rule analysis done by the Hawaii

Supreme Court is most persuasive and the one we should follow in this

case.

        In Hawaii, before rejecting the reverse silver-platter doctrine, the

supreme court applied an exclusionary rule analysis. Torres, 262 P.3d at

1013. The use of the exclusionary rule analysis began trending in courts

by 1988. Tom Quigley, Do Silver Platters Have a Place in State-Federal

Relations? Using Illegally Obtained Evidence in Criminal Prosecutions, 20

Ariz. St. L.J. 285, 322 (1988). The exclusionary rule analysis requires

“the court first identif[y] the principles to be served by the exclusionary

rule, and then evaluate[] how the principles would be served by

exclusion.” Torres, 262 P.3d at 1013–14 (quoting State v. Bridges, 925
P.2d 357, 365 (Haw. 1996), overruled by Torres, 262 P.3d at 1021). 5

        In Iowa, we have identified three principles the exclusionary rule

serves. First, it preserves the integrity of the judicial process. State v.
Prior, 617 N.W.2d 260, 268 (Iowa 2000). Next, it protects the privacy of

individuals by providing redress for the invasion of an individual’s

privacy interest.      State v. Cline, 617 N.W.2d 277, 289 (Iowa 2000),


        5The   Hawaii Supreme Court recently decided anticipatory search warrants are
allowed under Hawaii law. See State v. Curtis, ___ P.3d ___, ___, 2017 WL 2061691, at
*9 (Haw. May 15, 2017). However, this decision by the Hawaii Supreme Court does not
change the fact that the Iowa legislature does not allow anticipatory search warrants
under Iowa law, nor does Curtis undermine the exclusionary rule analysis in State v.
Torres. Id. at *12 (“This holding is consistent with the purposes underlying Hawaii’s
exclusionary rule: judicial integrity, protection of individual privacy, and deterrence of
illegal police misconduct.”).
                                     29

abrogated in part on other grounds by State v. Turner, 630 N.W.2d 601,

606 n.2 (Iowa 2001). Third, the rule serves to deter police misconduct.

Id.

      The judicial integrity purpose of the exclusionary rule is based on

the proposition that “[b]y admitting evidence obtained illegally, courts

would in essence condone the illegality by stating it does not matter how

the evidence was secured.”     Id.   The majority concludes the judicial

integrity purpose only applies to evidence obtained in violation of the

Iowa Constitution and not evidence obtained in violation of Iowa statutes.

This is a misreading of Iowa law.

      In Iowa, we protect the integrity of the judicial system by enforcing

our search and seizure statutes. See State v. Beckett, 532 N.W.2d 751,

755 (Iowa 1995).    In Beckett, a magistrate failed to make a finding

required under Iowa Code section 808.3 as to the informant’s credibility

before issuing a search warrant. Id. at 751. The district court refused to

suppress the evidence obtained by that search warrant by applying the

good-faith exception doctrine established in United States v. Leon, 468
U.S. 897, 905, 104 S. Ct. 3405, 3411 (1984). Id. On appeal, we reversed

the district court and suppressed the evidence to protect the integrity of

the judicial system and our search and seizure statutes. Beckett, 532
N.W.2d at 755. In doing so, we stated,

      The statutory requirement is the legislature’s unambiguous
      expression of its desire that a magistrate issuing a search
      warrant shall make a determination that the informant is
      credible and state the reason or reasons for that finding.
      Adopting a good faith exception to the statutory requirement
      would effectively defeat the purpose of the statute because
      failure to comply with the statute would be of no
      consequence. In light of the clear purpose of section 808.3,
      permitting a good faith exception to failure to comply with
      the statute would be tantamount to judicial repeal of the
      statute.
                                    30

Id.

       The Iowa legislature has not authorized anticipatory search

warrants under Iowa Code sections 808.3 and 808.4. State v. Gillespie,

530 N.W.2d 446, 448–50 (Iowa 1995). Sections 808.3 and 808.4 are the

very same sections involved in Beckett. If we allow the State to admit the

evidence obtained by the anticipatory search warrant in our state court,

it would violate the same search and seizure statues we were unwilling to

weaken in Beckett. I find that by allowing the State to admit the evidence

in our state courts, we implicate the integrity of our judicial system.

Thus, the exclusion of the evidence in this case serves the judicial

integrity purpose of the exclusionary rule.

       The privacy purpose of the exclusionary rule is rooted in the

expectations a person has in the laws of the state of Iowa to protect a

person’s privacy. Article I, section 8 of the Iowa Constitution contains

the expectations of a person’s constitutionally protected privacy rights in

the context of a search and seizure. Iowa Code chapters 808, 808A, and

808B contain the expectations of a person’s statutorily protected privacy

rights in the context of a search and seizure. A person living in Iowa

expects that the State cannot use evidence obtained in violation of Iowa

law in a criminal prosecution in our Iowa courts. Thus, the exclusion of

the evidence in this case also serves the privacy purpose of the

exclusionary rule.

       The deterrence purpose of the exclusionary rule is to deter police

officials from violating our constitution or state laws when it comes to

search and seizures.     We apply the exclusionary rule to statutory

violations. Gillespie, 530 N.W.2d at 450. Here, Iowa law enforcement

was involved in the search.     The application of our exclusionary rule

serves the purpose in this case and future cases to deter any federal and
                                   31

state cooperation to evade our state laws. See Torres, 262 P.3d at 1020

(holding the exclusion of the evidence obtained by the federal authorities

would deter future violations of state law even though no state actors

were involved in the present search).

      Finally, I contend the majority’s reliance on State v. Davis, 679
N.W.2d 651 (Iowa 2004), is also misplaced. In Davis, a Missouri judicial

officer issued a search warrant to search property located in Missouri

and owned by a Missouri resident.       Id. at 654.   The issuance of the

search warrant violated a Missouri statute because an Iowa peace officer

verified the application. Id. at 657–58. Even with this violation of the

Missouri statute, the state of Missouri would not suppress the evidence

discovered in the search because the Missouri courts recognize an

exception to the exclusionary rule when an officer executing a search

warrant relies on the warrant in good faith. Id. at 658. In allowing the

state to admit the evidence seized in Missouri from a Missouri resident

on Missouri property in our court, we gave two reasons as to why the

evidence was admissible. First, we noted,

      The search warrants met all the requirements of the Fourth
      Amendment to the United States Constitution and article I,
      section 8 of the Iowa Constitution because they were issued
      on probable cause, supported by the oath of Sheriff Davis,
      and particularly described the place to be searched and the
      things to be seized. We do not have any concerns regarding
      the trustworthiness of the evidence seized.

Id. at 659. Second, we decided we should not “give greater protection to

the integrity of the Missouri statutes than the Missouri courts do,”

because Missouri had adopted the good-faith exception. Id.

      The case     before   the court today is factually and legally

distinguishable from Davis.     A pertinent factual difference is that

Ramirez is an Iowa resident whereas Davis was a Missouri resident.
                                      32

Additionally, the court in this case issued the search warrant to search

property located in Iowa. In Davis, the property was located in Missouri.

These are important differences when attempting to draw a comparison

between the analysis in Davis and this case.

         In Davis, we said that by the Missouri courts adopting the good-

faith exception to the exclusionary rule, it had no interest in protecting

the integrity of its search and seizure statutes. Id. On the other hand,

“[i]n Iowa we refuse to apply the good faith exception to the exclusionary

rule when a defect exists in the application for a warrant to protect the

integrity of the statutes passed by our legislature.” Id.; see also Beckett,
532 N.W.2d at 755. These important differences affect the legal analyses

of the two cases. Thus, I would conclude, Davis does not support the

majority’s opinion.

         Accordingly, I would hold evidence obtained by a search warrant

issued by the federal court to search property located in Iowa and owned

by an Iowa resident would be subject to the exclusionary rule in an Iowa

prosecution.      This does not mean the federal government cannot

prosecute Ramirez for his alleged criminal conduct in federal court.       I

recognize the supremacy of the federal government.        I also encourage

federal authorities to continue to enforce and prosecute the law in a

manner as the Federal Constitution permits.         However, we should not

abandon our constitutional and statutory protections afforded to persons

in Iowa to affirm a conviction that should have taken place in federal

court.

         Hecht and Appel, JJ., join this dissent.